Title: Samuel H. Saunders to Thomas Jefferson, 20 March 1810
From: Saunders, Samuel H.
To: Jefferson, Thomas


          
            Sir,
             
                     Philadelphia, March 20th, 1810 No 208 Market street.
          
          
		   
		  I send my Easy First Book for Children to you not doubting but you will examine it. The plan I have taken may almost be said to be new in every particular: but this consideration alone will not I trust impeach it. The little work is an abridgment of my Rhyming Spelling Book, which though finished, has not yet appeared. When I showed thus 
                  it in manuscript to teachers and private gentlemen in this city to obtain recommendations, it was generally thought to be promising; but leisure would not allow them so fully to examine it as publicly to subscribe its recommendation: they therefore advised an edition of this shape and size, as the better way to judge of the larger work; which I have named and used for a corresponding purpose, as above.
          To you, Sir, who have urged the use , and of education, and employed much of your time and talents in showing plans for the establishment of schools upon extensive and simple principles, if for no other inducements, I might venture to request your attention, to the means of teaching youth: but, Sir, from considerations of your commanding elevation and capability of literary investigations, &c. I have much to hope if fortunate enough to receive and be allowed to use your approbation if of only the general useful tenor of my little work; which was designed to take the infant from the earliest period for fur inculcating an English education, and to conduct him along from step to step, in a way smoothed and as much simplified as reason and a little experience could well effect, through the capricious multiplication of letters and blenditure of sounds that the present state of our language would had thrown around him.
          I am an inelegant writer; and besides this defect in the head you will find improper or ungrammatical expressions: of but these you will excuse. The principles of syllabication but only these that relate to words that show their primitive form, I have repented of, and intend to alter in the next edition and in the larger work; such as bend When I came to table xxviii, I divided the words bender fender, for instance, according to their natural division of sound, as in Gen der; but having reflected that though the division of these into their primitives, as bend-er fend-er, is attended with an 
                     unnecessary retention of the beginning of sound of the latter syllable at the end of the former, yet as the principle of this division seems to have a general tendency to inform the infant of the chief part of a derivative word, by a discovery of the primitive distinct from the after syllables that make it a derivative; as this degree of information perhaps in in most cases, particularly as a child generally acquires a knowlege of the primitive first, 
                  therefore will produce a better effect than that of the sounding division can. This alteration I expect you will say is an amendment.
          
                  After having weighed the utility of the three lessons in table I; Table II; table III; & table IV; be pleased to say how far useful Table V, is to assist the child up the ford formidable step from the mere naming the letters, to their combination in formg syllabic sounds;—Then, arriving at table XIX consider the advantages of the first lessons of one syllable being classed in a way, where they rhyme to the eye as well as to the year eer by being composed of similar letters. Finally, Sir, with other and every part of it be pleased to let me know how far tables XXVI and XXVII are calculated to prepare the infant to take the rapid stride as at best it must be from words of one syllable to those of two.
          If, Sir, I may seem rudely importunate at first, I hope upon reflection you will forgive me, as I disclaim a wilful intentention intention to excite such a suspicion; and am importunate and particular only in proportion to what I expect you will willingly gratify me with, when 
                     were & you to know that it is on such, and such heads in particularly, as well as the whole work collectively I would have your opinion.
          I intend shortly to publish a second edition of this work, and in many things I thing 
                  think I shall be able to simplify it still more: as one instance by way of a recapitulation of the letters and to come before the place of the present first reading lessons, to insert the following letter-reading lessons, in vocalic order 1st vowels, 2d Capital and 3d small letters, with successive letters in successive sound, &c. as follow.
          
            
              1st. The vowels named and identified.
              Letters ending with a vowel in vocalic order.
            
            
              A e i
              A is A.
              I is I.
              U is U.
              It is a
              It is e
              It is d
              It is t
              It is i
            
            
              O u y.
              E is E.
              O is O.
              Y is Y.
              It is j
              It is b
              It is g
              It is y*
              It is y
            
            
              
              It is k
              It is c
              It is p
              It is v.
              It is o
            
          
          
            
              Vowels.
            
            
              It is a
              It is i
              It is u
              It is u
              It is q
              It is w
              It is oo.
            
            
              
                        It is e
                     
              
                        It is o
                     
              
                        It is y
                     
            
          
          
            
              * If B that sounds something like the bils in bet, has its name spelled be, consonant y that sounds like yils in yet, impliedly should be spelled ye.
              
              Though a letter may have different shapes it has but one sound.
            
            
              A or a is a
              E or e is e
              C or c is c
              &c.
            
            
              J or j is j.
              B or b is b
              D or d is d.
            
          
          
            I am with respect, Sir, your &c.
            
                  Samuel H. Saunders, jr.
          
         